Citation Nr: 0101407	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-23 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
death pension benefits.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which 
determined that the appellant was ineligible for nonservice-
connected death pension benefits.  The appellant is the 
surviving spouse of a veteran who had active service between 
November 1941 and January 1946, and died in January 1982.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's husband did not have qualifying service 
for her eligibility for nonservice-connected death pension 
benefits.  


CONCLUSION OF LAW

The requirements for basic eligibility for nonservice-
connected death pension benefits have not been met.  
38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§  3.1, 3.6, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person seeking VA benefits must first establish that the 
service member upon whose service such benefits are 
predicated has the requisite service.  See Laruan v. West, 11 
Vet. App. 80, 85 (1998).  Eligibility for VA benefits is 
based on statutory and regulatory provisions which define an 
individual's legal status as a veteran of active military, 
naval or air service.  See 38 U.S.C.A. §§ 101(2), 101(24); 
38 C.F.R. §§ 3.1, 3.6.  VA laws and regulations allow 
Philippine veterans who had recognized United States military 
service to claim certain VA benefits, and certain claims for 
death benefits based on such service, but only if the alleged 
service is documented or verified by the Armed Forces of the 
United States.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.9, 
3.203.  Further, service department findings are binding on 
VA for purposes of establishing service in the United States 
Armed Forces.  See Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In addition, although nonservice-connected pension benefits 
and death pension benefits are generally available to 
qualifying veterans of a period of war and their survivors, 
38 U.S.C.A. §§ 1521, 1541, Congress has not made such 
benefits available to individuals or their survivors with 
service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States.  Such service is deemed not to have been 
active military, naval or air service for VA benefit purposes 
except for benefits under the National Service Life Insurance 
program, benefits under Chapter 10 of Title 37, and benefits 
under Chapters 11, 13 and 23 of Title 38.  See 38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.8.  

In this case the appellant has submitted various documents in 
support of her claim for nonservice-connected death pension 
benefits.  A statement from the appellant dated in June 1998 
lists the document submitted.  However, none of the documents 
submitted by the appellant in support of her claim is from 
the Armed Forces of the United States.  The United States 
Army Reserve Personnel Center (ARPERCEN), the service 
department that maintains records pertaining to Philippine 
service personnel, certified that the appellant's husband had 
service during World War II between November 1941 and January 
1946.

Nevertheless, while the appellant's husband clearly had 
active service during World War II, the benefit sought by the 
appellant in this case is not a benefit available to a 
survivor of a Philippine veteran.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.8.  Congress has not made such benefits 
available to individuals such as the appellant.  Accordingly, 
the Board concludes that entitlement to basic eligibility for 
nonservice-connected death pension benefits has not been 
established and the appeal must be denied.

Recent legislation, Public Law 106-377, signed by the 
President on October 27, 2000, provides increased disability 
compensation to Philippine veterans who live legally and 
permanently in the United States.  This legislation, however, 
did not establish any new eligibility for benefits.  The 
Board also notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  The law modifies the circumstances under 
which VA must assist claimants.  The Board is satisfied in 
this case that the request to ARPERCEN and the response from 
this governmental agency meet any requirements for VA 
assistance in connection with this claim under the recent 
legislation.  The Board concludes that any further assistance 
at this time would be futile.  


ORDER

Basic eligibility for nonservice-connected death pension 
benefits has not been established and the appeal is denied.



		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 

